Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-2008

Heleva v. Kunkle
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1684




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Heleva v. Kunkle" (2008). 2008 Decisions. Paper 675.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/675


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 07-1684
                                     ___________

                                DANIEL A. HELEVA,
                                                          Appellant

                                           v.

SANDRA KUNKLE, Correctional Officer; SECOND SHIFT SERGEANT; DR. SHAH,;
WARDEN DAVID KEENHOLD, Warden; PAUL JENNINGS, Former Deputy Warden;
 MICHAEL TAEBERRY, Former Deputy Warden; GARY MCFARLAND, Director of
                                Treatment
               ____________________________________

                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 04-cv-01488)
                   District Judge: Honorable Christopher C. Conner
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 27, 2008
              Before: MCKEE, SMITH and CHAGARES, Circuit Judges

                           (Opinion filed: August 12, 2008)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Daniel A. Heleva appeals, pro se, from the orders of the United States District

Court for the Middle District of Pennsylvania granting summary judgment in favor of the
respective Defendants. He further challenges the District Court’s denial of his motion to

compel and refusal to sanction certain Defendants for alleged misconduct in this

litigation. We will affirm the District Court’s judgments.

                                             I.

       On July 14, 2002, Heleva, then held as a pre-trial detainee at the Monroe County

Correctional Facility (“MCCF”), was assaulted by another inmate and suffered a neck

injury. It appears that Defendant Correctional Officer Sandra Kunkle, who was in charge

of the unit, left the room before the attack occurred. Heleva filed a pro se complaint,

naming as Defendants Kunkle as well as other MCCF officials (collectively “the MCCF

Defendants”) and Dr. Prakashschandra Shah, who was responsible for his medical

treatment. He alleged that the MCCF Defendants (except for Kunkle) and Dr. Shah were

deliberately indifferent to his serious medical needs after the attack. He further claimed

that the MCCF Defendants acted with deliberate indifference in failing to protect him

from the assault itself.

       On September 27, 2005, the District Court granted Dr. Shah’s motion for summary

judgment because of the absence of any evidence showing that the doctor was

deliberately indifferent to Heleva’s condition. The MCCF Defendants also moved for

summary judgment, claiming, among other things, that Heleva failed to exhaust his

administrative remedies. Although purporting to have submitted all of Heleva’s

administrative grievances and appeals as part of their motion, the MCCF Defendants



                                             2
actually omitted some of these documents. On October 31, 2005 and June 26, 2006, the

District Court denied Heleva’s respective motions for an investigation and prosecution

and for sanctions for the alleged perjury and misconduct of the MCCF Defendants and

their counsel. On March 18, 2006, the District Court granted the summary judgment

motion as to Heleva’s medical treatment claim, relying on the same reasons provided in

its ruling granting summary judgment to Dr. Shah. However, it denied the MCCF

Defendants’ motion without prejudice with respect to Heleva’s failure-to-protect claim. It

further stated that the MCCF Defendants could file a second summary judgment motion

based on exhaustion, so long as they also provided an explanation of the document

discrepancy.

        The MCCF Defendants accordingly filed a second motion for summary judgment.

Their supporting brief contained an explanation for the document omission, essentially

claiming that there must have been an honest mistake in the photocopying and scanning

process. On February 21, 2007, the District Court granted the MCCF Defendants’ second

motion on exhaustion grounds. The District Court Clerk entered formal judgments in

favor of the Defendants and against Heleva on March 6, 2007. Heleva timely appealed.

                                            II.

        Heleva contends on appeal that the District Court was wrong to grant the

respective summary judgment motions of Dr. Shah and the MCCF Defendants.1 Our



  1
      We have appellate jurisdiction pursuant to 28 U.S.C. § 1291.

                                             3
review of the District Court’s rulings granting summary judgment is plenary, see, e.g.,

Stratton v. E.I. DuPont De Nemours & Co., 363 F.3d 250, 253 (3d Cir. 2004), and, in

order to affirm, we must find that there was no genuine issue as to any material fact and

that the Defendants were entitled to judgment as a matter of law, see, e.g., Fed. R. Civ. P.

56(c). Under this standard of review, the District Court properly granted the summary

judgment motions.

       Because he was a pre-trial detainee at the time, Heleva’s medical treatment claim

arose under the Due Process Clause of the Fourteenth Amendment. See, e.g., Natale v.

Camden County Corr. Facility, 318 F.3d 575, 581 (3d Cir. 2003). In general, a pre-trial

detainee’s due process rights are violated if the conditions of his confinement amount to

punishment prior to an adjudication of guilt. See, e.g., Hubbard v. Taylor, 399 F.3d 150,

158 (3d Cir. 2005). However, we also have evaluated pre-trial detainees’ claims of

inadequate medical care under the deliberate indifference standard applied to the Eighth

Amendment claims of convicted prisoners. See, e.g., Natale, 318 F.3d at 581-82. In any

case, Heleva’s claim against Dr. Shah and the MCCF Defendants lacked factual support

under either standard.

       The District Court appropriately found that “nothing in the record indicates that

Dr. Shah [and, by extension, the MCCF Defendants] acted with deliberate indifference by

(1) intentionally inflicting pain, (2) denying Heleva’s requests for medical treatment and

exposing Heleva to undue suffering, or (3) intentionally refusing to treat Heleva”



                                             4
(9/27/05 Mem. at 9). See, e.g., Natale, 318 F.3d at 581-83. On the contrary, the evidence

established that Dr. Shah and others at MCCF diagnosed Heleva and provided medical

treatment, including x-rays, prescription medication, and range-of-motion exercises.

Given that he was diagnosed and received ongoing care, it cannot be said that the

Defendants “punished” Heleva in violation of the Due Process Clause. At most, Heleva

merely disagreed with the diagnosis as well as the medical care he received, asking to be

examined and treated by an outside chiropractor. However, mere disagreement generally

does not provide a basis for his medical treatment claim. See, e.g., Monmouth County

Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987).

       The District Court also committed no reversible error by denying Heleva’s

remaining failure-to-protect claim against the MCCF Defendants on exhaustion grounds.

The Prison Litigation Reform Act (“PLRA”) requires an incarcerated individual like

Heleva to exhaust his available administrative remedies. 42 U.S.C. §§ 1997e(a), (h). The

MCCF administrative remedy policy stated that an inmate may file a grievance “[i]f you

feel that someone or some action that has been taken against you is unjust or unfair” and

that, if unable to reach an informal resolution, the inmate should fill out the space

provided on the “inmate request slip . . . with a short explanation of the problem.” (A97.)

After considering the various arguments raised in Heleva’s appellate brief regarding

exhaustion, we ultimately conclude that he failed to exhaust his available administrative

remedies as to his failure-to-protect claim.



                                               5
       It is well established that “the PLRA requires ‘proper exhaustion,’ meaning that

the prisoner must comply with all the administrative requirements [established by the

correctional authorities].” Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007) (citing

Woodford v. Ngo, 126 S. Ct. 2378, 2387-93 (2006)). According to Heleva, he satisfied

the requirements of the MCCF policy by filing with the warden an administrative appeal

dated July 14, 2003. Nevertheless, this document, on its face, merely addressed “his

dissatisfaction” with “decisions of Mr. Jennings and the Medical Staff concerning pain

issues arising from the assault of July ‘02" and requested a second opinion from the

chiropractor. (Dr. Shah’s Mot. to Quash Ex. E (emphasis added).) Simply put, the

“problem” stated in the administrative appeal’s “short explanation” concerned, at best, the

denial of proper medical treatment and not a failure to protect him from a previous

assault. (A97.) The warden himself, in denying the appeal, understandably treated the

document as relating solely to his “pain issues” and accordingly stated that “[o]nly the

facility doctor can make referrals for outside treatment.” (Ex. E.) We must conclude that

the July 14, 2003 appeal did not exhaust Heleva’s administrative remedies regarding his

failure-to-protect cause of action.

          Heleva appears to assert that the MCCF Defendants were nevertheless on

notice of his failure-to-protect claim, alleging that Kunkle was suspended for her

dereliction of duty in leaving her post and for lying about the incident. But, we find that

there was no genuine issue of material fact as to the failure of Heleva to file a “proper”



                                              6
grievance or appeal regarding any failure-to-protect claim or “problem.” It appears that

Heleva was well aware of the administrative process, as demonstrated by the grievances

and appeals he did file regarding other problems. But apart from the insufficient “pain

issues” filing, he points on appeal to no specific document that allegedly exhausted his

claim. Under these circumstances, it cannot be said that there was even substantial

compliance with the requirements of the administrative policy and the PLRA itself. See,

e.g., Spruill v. Gillis, 372 F.3d 218, 232 (3d Cir. 2004).

       Finally, Heleva argues that the MCCF Defendants and their counsel committed

perjury and fraud in their submission of his allegedly complete administrative grievance

and appeal file. It is undisputed that the MCCF Defendants omitted various grievance

and appeal documents from their initial summary judgment submission, including the July

14, 2003 appeal. Nevertheless, we are unable to conclude that this omission means that

Heleva somehow satisfied the exhaustion requirement or otherwise triggered any possible

exception to exhaustion under either the MCCF policy or federal law.2 We likewise find

that the District Court committed no reversible error by refusing to sanction the MCCF

Defendants and their attorneys or to order a criminal investigation and prosecution. The

MCCF Defendants (and their counsel) also apologized for the error and offered an



  2
     Although asserting that his legal papers were confiscated from his cell and that the
MCCF Defendants thwarted his attempts at discovery in this case, Heleva does not claim
in his appellate brief that he was prevented from filing a grievance regarding their alleged
failure to protect him from the assault. See, e.g., Mitchell v. Horn, 318 F.3d 523, 529 (3d
Cir. 2003).

                                              7
apparently reasonable explanation that the documents were inadvertently omitted in the

photocopying and scanning process. At the very least, there is no indication of any

willful intent on their part to lie or otherwise deceive the District Court and Heleva

himself.3

       In the end, we conclude that the District Court did not err in granting the respective

motions for summary judgment filed by Shah and the MCCF Defendants. The District

Court also did not abuse its discretion by denying the motion to compel filed by Heleva.

See, e.g., Gallas v. Sup. Ct. of Pa., 211 F.3d 760, 778 (3d Cir. 2000). In allowing him to

file such a motion after the discovery period had concluded (and after already granting

two previous requests for an extension), the District Court expressly required him to

address “the extensive delay in seeking discovery.” (A133.) The District Court was

understandably unsatisfied with Heleva’s explanation that his “personal involvement” in

ongoing state post-conviction relief and federal habeas proceedings somehow caused or

justified his lengthy delay in this case. (A152.)

                                             III.

       Having considered Heleva’s contentions on appeal, we will affirm the District

Court’s judgments. We further DENY AS MOOT Shah’s motion to quash the appeal.




  3
     We do note that the MCCF Defendants and their attorneys should be more careful in
the future with respect to the review and submission of documents.

                                              8